Citation Nr: 0525235	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder, due to personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1973 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey. 


REMAND

In February 2003, a Travel Board hearing was conducted before 
Veterans Law Judge Regan, who has since retired from the 
Board.  Since the law requires that the Veterans Law Judge 
that conducts a hearing must decide the case, the veteran was 
offered an opportunity to request another hearing.  In August 
2005, the veteran requested another Travel Board hearing.  
Therefore, this case must be remanded for due process 
reasons. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part. 

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at 
the RO, and notify her of the scheduled 
hearing at the latest address of 
record.   This hearing is to be 
scheduled in accordance with applicable 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

